Citation Nr: 0828675	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1981.  

This appeal arises from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for service connection for PTSD in May 2006.  A VA 
examination of the veteran was ordered to determine if he has 
PTSD.  The VA medical center has indicated the veteran failed 
to report for his scheduled VA examination.  The letter 
advising the veteran of his appointment was not sent to the 
veteran's current address of record, and his representative 
has essentially requested the veteran be given another 
opportunity to report for the examination.  Another attempt 
to examine the veteran should be accomplished.  

The veteran is advised that he is responsible for keeping VA 
informed of his current address.  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

The Veterans Law Judge who conducted the veteran's 
videoconference hearing in March 2006 is no longer with the 
Board.  The veteran may request another hearing before a 
Veterans Law Judge if he so chooses.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for PTSD since May 2006.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  In any event, 
copies of records of the veteran's VA 
psychiatric treatment since May 2006, 
should be associated with the claims 
file. 

2.  The veteran should be afforded a VA 
psychiatric examination.  The letter 
informing the veteran of the scheduled 
examination should be sent to his current 
address of record, which presently is in 
Pinnellas Park, Florida.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
determine whether the veteran has 
psychiatric symptoms which meet the 
criteria for diagnosis of PTSD, based on 
exposure to stressors in service.  The 
examiner should be informed the veteran's 
unit was involved in combat during the 
Persian Gulf War in 1991.  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



